Title: To George Washington from George Washington Motier Lafayette and Felix Frestel, 21 October 1797
From: Lafayette, George Washington Motier,Frestel, Felix
To: Washington, George



Sir
New-york October the 21rst 1797.

being after a tiresome journey of six days arrived in New-york, I take, according to the wish you so kindly expressed, the opportunity of the first post day after our arrival to inform you of it, and to renew to you the assurances of a gratitude which words can but imperfectly express. the sense of all my obligations to you, and the remembrance of the paternal care with which you have always treated me are firmly impressed in my heart, and will remain there, I assure you, as long as I live.
our Journey was as agreable as we could expect; as much so, as the regret we felt at leaving you and your family allowed it to be.
Christopher overtook us at Frederick-town on Sunday night, and came with us as far as Lancaster. Mr Slough after perusing

your letter promised he would take great care of him; and indicate to him the way to Lebanon. by the means of Mr Slough we found a conveyance to carry us to Frankford on the road to New-york, without passing through the city of Philadelphia. we took seats again in the stage at Frankford, and arrived in this city yesterday at about three o’clock in the afternoon.
as we passed through Princeton, we called at Dr Smith’s in order to deliver to him the letter and money which you entrusted to our care. he was not in town, and we left the letter and money both to his lady, who will transmit them to him at his return.
having learned that the President of the United-States was in New-york, we went to pay our respects to him, but we found that he was gone a few miles from town, on a visit to some of his relations.
we next waited on colonel Hamilton to whom I delivered your letter, and who gave us the same Kind and polite reception, which we always met with from him.
what remains now for me to do would be, sir, to ask your pardon for troubling you with all those tedious particulars: but we have been Mr Frestel and myself troublesome to you for so long a time, and you always so Kindly encouraged us to be so, that I am not afraid of being so still longer.
my friend Mr Frestel desires me to present to you his respects, and we will both be very much obliged to you if you will make the homage of our respectful gratitude acceptable to Mrs Washington, and remember us particularly to Miss Eleanor, Miss Fanny, to Washington and his two other sisters. our compliments, if you please, to Mr Lawrence Lewis. we have the honor to be, Sir, with the utmost respect your most obedient servants

G. W. Motier Lafayette
Felix Frestel

